        Case 2:18-cr-00094-BLW Document 52 Filed 03/01/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 2:18-cr-00094-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 LONNIE EARL ANDERSON,

        Defendant.



                               INTRODUCTION

      Before the Court is Lonnie Earl Anderson’s Motion for Reduction of

Sentence under 18 U.S.C. § 3582(c) (Compassionate Release). Dkt. 44. The

Government opposes the motion. After considering the briefing and record, the

Court will deny the motion.

                                BACKGROUND

      In July 2018, Anderson pled guilty to possession with intent to distribute

methamphetamine. Roughly six months later, on January 23, 2019, this Court

sentenced him to 48 months’ incarceration. At the time of that January sentencing,

Mr. Anderson had two unresolved state charges: In December 2018 – a few weeks

before his federal sentencing hearing – the State of Washington charged Mr.




MEMORANDUM DECISION AND ORDER - 1
           Case 2:18-cr-00094-BLW Document 52 Filed 03/01/21 Page 2 of 6




Anderson with possession of a stolen firearm and unlawful possession of a firearm.

See Dec. 3, 2018 Information, Ex. A Gvt. Response, Dkt. 45-1.1 The State

information was filed on December 3, 2018 and a bench warrant issued on

December 28, 2018. Anderson explains that he failed to appear in state court

because he was being detained on the federal charges in this case. See Reply, Dkt.

46, at 8 n.5.

       Anderson began serving his sentence in April 2018 and he reports that BOP

was planning to release him to a Residential Reentry Center in May 2020. He says

that as that date drew near, Whitman County lodged a detainer with BOP, which

derailed his release plan. See Mtn. Mem., Dkt. 44, at 2. Defendant argues that

“[n]obody wants Mr. Anderson to stay in BOP custody based on this [Whitman

County] warrant and its associated case.” Id. He says that by granting him a

compassionate release, this Court could cut through the bureaucratic red tape and

get his release plan back on track.

       The government, however, is not on board. The government argues that

granting compassionate release under these circumstances would set a bad



       1
         The conduct underlying the federal offense in this case occurred in December 2017. Mr.
Anderson was arrested on these federal charges in April 2018. The state information indicates
that Mr. Anderson’s conduct related to the firearms occurred between January 1 and September
1, 2018.




MEMORANDUM DECISION AND ORDER - 2
        Case 2:18-cr-00094-BLW Document 52 Filed 03/01/21 Page 3 of 6




precedent. The government says Mr. Anderson should instead deal with his state

charges in accordance with the Interstate Agreement on Detainers Act. The

Whitman County prosecutor had offered to do precisely that. Since the filing of

this motion, Mr. Anderson has, in fact, resolved his state charges. He recently

appeared in Washington Superior Court in Whitman County and was sentenced to

time served for one count of unlawful possession of a firearm. See Dec. 18, 2020

Judgment, Dkt. 51. Mr. Anderson is still seeking a compassionate release,

however.

                                  DISCUSSION

1. The Governing Legal Standard

      Anderson seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the Court engages in a three-step process. First, the

Court must consider the 18 U.S.C. § 3553(a) factors. Second, the Court must find

that “extraordinary and compelling reasons warrant such a reduction,” 18 U.S.C. §

3582(c)(1)(A)(i), and that such a reduction “consistent with applicable policy

statements” issued by the U.S. Sentencing Commission. Id.; United States v.

Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019). Third, the Court must find




MEMORANDUM DECISION AND ORDER - 3
        Case 2:18-cr-00094-BLW Document 52 Filed 03/01/21 Page 4 of 6




that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” Id.

2. Analysis

      Mr. Anderson has exhausted his administrative remedies and the motion is

properly before the Court. The Court is not persuaded, however, that Mr. Anderson

should be granted a compassionate release. Most significantly, the Court is wary of

using a compassionate-release motion as a mechanism for cutting through the

BOP’s alleged bureaucratic red tape.

      Regarding step one, the Court will assume, without deciding, that

Anderson’s health conditions present extraordinary and compelling reasons for

reducing the term of imprisonment.

      Moving to step two, application of the § 3553(a) factors do not support a

sentence reduction. These factors consider such things as: (1) the characteristics of

the defendant; (2) the nature of the offense; and (3) various penological goals, such

as the need to promote respect for law and to protect the public. The Court

carefully considered each of these factors in imposing Mr. Anderson’s 48-month,

below-guidelines sentence in this case. The Court has again reviewed these factors

in considering this motion. All of those factors will not be repeated here, but,

briefly: The offense for which Mr. Anderson is currently incarcerated was a serious




MEMORANDUM DECISION AND ORDER - 4
        Case 2:18-cr-00094-BLW Document 52 Filed 03/01/21 Page 5 of 6




offense, involving a significant quantity of a dangerous controlled substance. He

was convicted of possessing with intent to sell over 100 grams of actual

methamphetamine. His criminal history is extensive: He has several felony

convictions and admitted that his primary source of income was from selling

controlled substances. These factors concern the Court and weigh against an early

release. Granted, Defendant has performed well in prison – and the Court

commends him for that – but that does not overcome the weight of Defendant’s

prior conduct and the need for a sentence sufficient but not greater than necessary

persuade the Court that application of the § 3553(a) factors weigh in favor of a

release. Likewise, based on the record in the case, Court cannot find that “the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” Rather, the Court believes this defendant should

serve out the remainder of his sentence. Further, the Court is not inclined to upset

the BOP’s plan of placing Mr. Anderson in a residential reentry center before he is

released to supervision. Even though that plan was delayed because Mr. Anderson

needed to deal with his state charges, the Court is persuaded by the government’s

argument that the more appropriate way to resolve that particular issue was

through Interstate Agreement on Detainers Act, rather than via a motion for

compassionate release. The Court will therefore deny the pending motion.




MEMORANDUM DECISION AND ORDER - 5
       Case 2:18-cr-00094-BLW Document 52 Filed 03/01/21 Page 6 of 6




                                 ORDER

     IT IS ORDERED that Lonnie Earl Anderson’s Motion for Compassionate

Release (Dkt. 44) is DENIED.

                                        DATED: March 1, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
